DETAILED ACTION
This action is responsive to application filed on December 29, 2020.
Claims 1,9 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 17, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated January 14, 2021, March 1, 2021, December 3, 2021, December 20, 2021 and July 6, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "to Brick schema" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted as "to a Brick schema".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-9, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brett (US Patent Application Publication No. US 20200387576 A1), in view of Gauderis (US Patent Application Publication No. US 20200081979 A1).

Regarding claim 1, Brett teaches a method comprising: receiving, by one or more processors, a first building information model (BIM) file and a second BIM file, the first BIM file and the second BIM file both associated with a building comprising one or more assets; (See Brett [0133] “As context, for a given building project, a plurality of users generate respective BIM model files for the building, for example based on their individual SOR (e.g. architectural, plumbing, electrical, HVAC, and so on).” See also Brett [0006-0007] “a method for configuration of a digital twin for a building, the method including: identifying [Thus, receiving] one or more BIM model files [i.e. a first BIM file and a second BIM file] for the building [Thus, the first BIM file and the second BIM file both associated with a building], wherein the BIM model files each include data sets representative of respective physical networked assets [Thus, comprising one or more assets] that are to be installed in the building, wherein each of the data sets has a unique identifier (UID)”)

identifying, by the one or more processors, a first set of BIM objects within the first BIM file and a second set of BIM objects within the second BIM file, the first set of BIM objects and the second set of BIM objects each comprising one or more BIM objects associated with the one or more assets; (See Brett [0009] “extracting [Thus, identifying] the data sets from the one or more BIM model files [Thus, the first BIM file and the second BIM file] thereby to populate an asset register, such that the asset register includes an asset record [i.e. BIM object] for each of the networked physical assets [Thus, a set of BIM objects within the first BIM file and the second BIM file associated with the one or more assets], wherein each asset records includes the respective UID from the BIM model file”)

identifying, by the one or more processors, one or more relationships between objects of the first set of BIM objects and objects of the second set of BIM objects; (See Brett [0006] “wherein the BIM model files each include data sets representative of respective physical networked [i.e. relationship] assets” See also Brett [0127] “Asset register 110 is a database (or collection of databases) configured to maintain a plurality of asset records...asset register 110 maintains asset records [Thus, objects of the first set of BIM objects and objects of the second set of BIM objects] for a plurality of building projects, with all asset records having identifiers associating [i.e. relationship] them with a particular one of those building projects. [Thus, identifying  relationships between objects of the first set of BIM objects and objects of the second set of BIM objects]”)

Brett does not explicitly disclose applying, by the one or more processors, a semantic description to the first set of BIM objects, the second set of BIM objects, and the one or more relationships; and

However, Gauderis discloses applying, by the one or more processors, a semantic description to the first set of BIM objects, the second set of BIM objects, and the one or more relationships; and (See Gauderis [0008] “discloses the extraction [Thus, identifying] of relationship data from BIM data, which may include determining a number of spatial relationships between a number of objects” See also Gauderis [0027] "An “entity”, as used herein, is a...representation of a modelled element, such as a building element...“Building element”, as used herein, refers to any element [i.e. object] which may be represented in a BIM...A non-limiting list of examples of building elements comprises a bath, a beam, a column, a door, an electric plug, an elevator..." See also Gauderis [0032] "In particular, “semantic classification”, as used herein, may refer to a semantic association of function and/or name to the building element the entity represents, thereby providing meaning [Thus, a description] to the entity... The Industry Foundation Classes (IFC) data model (ISO 16739:2013) is a particular model for associating semantic classifications with entities, and may, in an embodiment, be used in conjunction with the present computer-implemented invention." See also Gauderis [0017] “The present invention...allows for ...automated semantic classification [Thus, applying semantic description] of entities [i.e. objects] in a BIM. By taking not only the geometric information but also the relative geometric information [Thus, relationships] into account, a correct context-dependent semantic classification is ensured.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett to incorporate the teachings of Gauderis to apply semantic classification to sets of BIM objects. 

One would be motivated to do so to effectively identify BIM objects.

Brett additionally teaches after applying the semantic description, generating, by the one or more processors, a data structure comprising the first set of BIM objects, the second set of BIM objects, and the relationships. (See Brett [0127] “Asset register 110 is a database [Thus, a data structure] (or collection of databases) configured to maintain a plurality of asset records...asset register 110 maintains asset records [Thus, objects of the first set of BIM objects and objects of the second set of BIM objects] for a plurality of building projects, with all asset records having identifiers associating [i.e. relationship] them with a particular one of those building projects.)

Regarding claim 4, Brett further in view of Gauderis, [hereinafter Brett-Gauderis], teaches all limitations and motivations of claim 1, wherein at least one of the one or more assets are spaces within the building. (See Brett [0111] “A building is comprised of a plurality of “assets” defined in BIM model data for the building, based on a design phase whereby that BIM model data is generated. These assets include standard infrastructure assets (for example walls, floors [Thus, spaces within a building], ceilings, etc.) and connected assets (for example sensors, controllers, IOT devices, cameras, access control devices, HVAC components, and so on).”)

Regarding claim 8, Brett-Gauderis, teaches all limitations and motivations of claim 1, wherein the semantic description is a natural language description. (See Gauderis [0033] “Artificial intelligence” (AI), as used herein, refers to a field pertaining to machine mimicking of cognitive functions. The central problems of AI research include...natural language processing” See also Gauderis [0086] “a first trainable module based on artificial intelligence [Thus, based on natural language processing] is provided as well as a first training set comprising a plurality of entities each comprising a semantic classification [i.e. semantic description]. [Thus, the semantic description is a natural language description]”)

Regarding claim 9, Brett-Gauderis teaches all of the elements of claim 1 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9.

Regarding claim 12, Brett-Gauderis teaches all of the elements of claim 4 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12.

Regarding claim 18, Brett-Gauderis teaches all of the elements of claim 4 in method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 19, Brett-Gauderis teaches all of the elements of claims 1 and 8 in method form. Therefore, the supporting rationale of the rejection to claims 1 and 8 applies equally as well to those elements of claim 19.

Claims 2-3, 5-7, 10-11, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brett-Gauderis, in view of Sridharan (US Patent Application Publication No. US 20170115642 A1).

Regarding claim 2, Brett-Gauderis teaches all limitations and motivations of claim 1.

Brett-Gauderis does not explicitly disclose further comprising identifying, by the one or more processors, a hierarchy level for the first BIM file and the second BIM file, wherein the hierarchy level indicates a category for a corresponding BIM file. 

However, Sridharan discloses further comprising identifying, by the one or more processors, a hierarchy level for the first BIM file and the second BIM file, wherein the hierarchy level indicates a category for a corresponding BIM file. (See Sridharan [0093] “BIM tree generator 606 may be configured to receive a BIM from BIM database 506 [i.e.  first BIM file and the second BIM file ]...The BIM tree may include a hierarchical listing [Thus, identifying  hierarchy levels] of BIM objects referenced in the BIM.” See also Sridharan Figs. 9-11, [0111-0115] “Navigation buttons 910 may be used to display a tree of BIM objects, filter the BIM objects (e.g., by type, by location, etc.), display any alarms provided by the BAS, or otherwise manipulate the view of building 902...Interface 1000 is shown [i.e. graphical user interface] to include an object tree 1002. Object tree 1002 may be displayed in response to selecting tree button 1004. Object tree 1002 includes a hierarchical representation of building 902 and the various spaces and components contained therein...Interface 1110 is shown to include a filter menu 1114...Filter menu 1114 includes several categories of objects which can be selectively filtered by checking or unchecking the boxes associated with each category” Examiners note a that each BIM file [i.e. the first BIM file and the second BIM file] can be associated with a category (See Brett [0133] in rejection of claim 1 above). Thus, identifying a hierarchy level for the first BIM file and the second BIM file, wherein the hierarchy level indicates a category for a corresponding BIM file)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett-Gauderis to incorporate the teachings of Sridharan to identify a hierarchy level for BIM files. 

One would be motivated to do so to effectively identify BIM objects.

Regarding claim 3, Brett-Gauderis further in view of Sridharan, teaches all limitations and motivations of claim 2, wherein identifying the hierarchy level for the first BIM file and the second BIM file further comprises: receiving, by the one or more processors, a first user input selecting a particular hierarchy level as a placeholder; and (See Sridharan Fig. 11 Showing a user interface 1110 with a filter menu 1114 allowing a selection of categories and displaying the components [i.e. objects] according to the selection. [Thus, receiving a user input selecting a  first user input selecting a particular hierarchy level as a placeholder]” Examiner notes the broadest reasonable interpretation of “placeholder” is a BIM or an object.)

linking, by the one or more processors, the first BIM file and the second BIM file to the placeholder. (See Sridharan Fig. 11, [0115] “Filter menu 1114 includes several categories of objects which can be selectively filtered by checking or unchecking the boxes associated with each category. For example, filter menu 1114 is shown to include the categories of architecture, HVAC, lighting, and plumbing. As shown in FIG. 11, unchecking the box associated with the HVAC category causes the HVAC components 1014 to be hidden. [Thus, checked categories; which as defined above are the BIM files corresponding to those categories (e.g. the first BIM file and the second BIM file), will cause the components to display in user interface 1110. Thus, linking, by the one or more processors, the first BIM file and the second BIM file to the placeholder]”)

Regarding claim 5, Brett-Gauderis teaches all limitations and motivations of claim 4.

Brett-Gauderis does not explicitly disclose wherein the data structure further comprises a hierarchical list of the spaces within the building.

However, Sridharan discloses wherein the data structure further comprises a hierarchical list of the spaces within the building. (See Sridharan [0004-0005] “The BIM includes a plurality of BIM objects representing the building equipment...The BIM objects may include one or more objects representing structural components of the building and one or more objects [e.g. assets] representing spaces within the building.” See also Sridharan [0093] “BIM tree generator 606 may be configured to receive a BIM from BIM database 506 [(i.e. data structure) Thus, data structure comprising BIM Objects]...The BIM tree may include a hierarchical listing of BIM objects referenced in the BIM.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett-Gauderis to incorporate the teachings of Sridharan wherein the data structure further comprises a hierarchical list of the spaces within the building. 

One would be motivated to do so to effectively identify BIM objects relationships and dependencies.

Regarding claim 6, Brett-Gauderis teaches all limitations and motivations of claim 1.

Brett-Gauderis does not explicitly disclose further comprising presenting, via a graphical user interface, a representation of the data structure.
However, Sridharan discloses further comprising presenting, via a graphical user interface, a representation of the data structure. (See Sridharan Figs. 9-10, [0111,0113] “Navigation buttons 910 may be used to display a tree [i.e. data structure] of BIM objects...Interface 1000 is shown [i.e. graphical user interface] to include an object tree 1002. Object tree 1002 may be displayed in response to selecting tree button 1004. Object tree 1002 includes a hierarchical representation of building 902 and the various spaces and components contained therein. [Thus, a representation of the data structure]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett to incorporate the teachings of Sridharan presenting, via a graphical user interface, a representation of the data structure. 

One would be motivated to do so to obtain an effective representation of BIM objects.

Regarding claim 7, Brett-Gauderis teaches all limitations and motivations of claim 1.

Brett-Gauderis does not explicitly disclose further comprising mapping, by the one or more processors, the first set of BIM objects and the second set of BIM objects to one or more points within a building automation system (BAS).
However, Sridharan discloses further comprising mapping, by the one or more processors, the first set of BIM objects and the second set of BIM objects to one or more points within a building automation system (BAS). (See Sridharan [0009] “the BAS-BIM integrator stores mappings between the BAS points and the BIM objects [i.e. the first set of BIM objects and the second set of BIM objects] in a mappings database”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett-Gauderis to incorporate the teachings of Sridharan to map BIM objects to one or more points within a building automation system.

One would be motivated to do so to obtain integrated values [0091].

Regarding claim 10, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 2 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10.

Regarding claim 11, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 3 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11.

Regarding claim 13, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 5 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.
Regarding claim 14, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 6 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14.

Regarding claim 15, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 7 in method form rather than system form. Brett also discloses a system [0180]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15.

Regarding claim 17, Brett-Gauderis teaches receiving, by one or more processors, two or more building information model (BIM) files corresponding to a building comprising one or more building assets; (See Brett [0133] “As context, for a given building project, a plurality of users generate respective BIM model files for the building, for example based on their individual SOR (e.g. architectural, plumbing, electrical, HVAC, and so on).” See also Brett [0006-0007] “a method for configuration of a digital twin for a building, the method including: identifying [Thus, receiving] one or more BIM model files [i.e. two or more building information model (BIM) files] for the building [Thus, corresponding to a building], wherein the BIM model files each include data sets representative of respective physical networked assets [Thus, comprising one or more assets] that are to be installed in the building, wherein each of the data sets has a unique identifier (UID)”)

Brett-Gauderis does not explicitly disclose identifying, by the one or more processors, for the two or more BIM files, hierarchy levels corresponding to spaces within the building;

However, Sridharan discloses identifying, by the one or more processors, for the two or more BIM files, hierarchy levels corresponding to spaces within the building; (See Sridharan [0093] “BIM tree generator 606 may be configured to receive a BIM from BIM database 506 [i.e. two or more BIM files]...The BIM tree may include a hierarchical listing [Thus, identifying  hierarchy levels] of BIM objects referenced in the BIM.” See also Sridharan Figs. 9-10, [0111-0113] ““Navigation buttons 910 may be used to display a tree of BIM objects...Interface 1000 is shown to include an object tree 1002. Object tree 1002 may be displayed in response to selecting tree button 1004. Object tree 1002 includes a hierarchical representation [Thus, hierarchy levels] of building 902 and the various spaces and components contained therein [Thus, corresponding to spaces within the building]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett-Gauderis to incorporate the teachings of Sridharan to identify a hierarchy level for BIM files. 

One would be motivated to do so to effectively identify BIM objects.

Sridharan additionally disclose generating, by the one or more processors, a site portfolio based on the hierarchy levels for the two or more BIM files, wherein the site portfolio is a data structure that includes a plurality of BIM objects associated with the two or more BIM files and defines relationships between the plurality of BIM objects according to the hierarchy levels; and (See Sridharan Figs. 9-10, [0111-0113] “Navigation buttons 910 may be used to display a tree of BIM objects [i.e. data structure]...Interface 1000 is shown to include an object tree 1002 [i.e. a site portfolio]. Object tree 1002 may be displayed [Thus, generated] in response to selecting tree button 1004. Object tree 1002 includes a hierarchical representation [Thus, hierarchy levels] of building 902 and the various spaces and components contained therein [Thus, corresponding to spaces within the building]...Selecting any of the objects displayed in object tree 1002 may cause interface 1000 to display the selected object or change the view to show the selected object.” See also Sridharan [0080-0081] “a BIM may include spatial relationships...a BIM represents building components as objects” See also Sridharan [0093] “BIM tree generator 606 may be configured to receive a BIM from BIM database 506 [i.e. two or more BIM files]...The BIM tree may include a hierarchical listing [Thus, identifying  hierarchy levels for the two or more BIM files] of BIM objects referenced in the BIM.”)

presenting, by the one or more processors, via a user interface, a representation of the site portfolio and a 3-dimensional (3D) model of the building based on the two or more BIM files. (See Sridharan Fig. 10, [0113] Interface 1000 [i.e.  user interface] is shown to include an object tree [i.e. BIM tree]1002 [Thus, based on the two or more BIM files]. Object tree 1002 may be displayed [Thus, presenting] in response to selecting tree button 1004. Object tree 1002 includes a hierarchical representation of building 902 and the various spaces and components contained therein [Thus,  presenting, via a user interface, a representation of the site portfolio and a 3-dimensional (3D) model of the building based on the two or more BIM files])

Regarding claim 20, Brett-Gauderis further in view of Sridharan teaches all of the elements of claim 7 in method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brett-Gauderis, in view of Bode et al 2019 J. Phys.: Conf. Ser. 1343 012117 - From plans to programs: A holistic toolchain for building data applications. (2019, November 1). https://iopscience.iop.org/article/10.1088/1742-6596/1343/1/012117 (Year: 2019)

Regarding claim 16, Brett-Gauderis teaches all limitations and motivations of claim 9.

Brett-Gauderis does not explicitly disclose wherein applying the semantic description comprises mapping the first set of BIM object, the second set of BIM objects, and the relationships to Brick schema.

However, Bode discloses wherein applying the semantic description comprises mapping the first set of BIM object, the second set of BIM objects, and the relationships to Brick schema. (Bode discloses the use of machine learning that includes semantic description of BIM objects for analysis and the use of Brick schema for mapping of objects and relationship for model generation of data needed for the application of building automation and control tools using building information modelling. (See Bode Page 1, Abstract "Using the data available during the construction process, machine-learning algorithms are employed to determine the type and location of data points in devices. From the relations of data points, the system architecture is derived and simulation models are generated automatically"  See also Bode Page 1, Section 1 Introduction "information can be imported from sources like building information modelling (BIM)” See also Bode Fig.1, page 1, Paragraphs [2-3] "The raw meta data of the system (e.g. sets of BIM objects) is analyzed using artificial intelligence and natural language processing. The existing data descriptors are mapped to a standardized semantic...the first step is to translate the existing description of the building into a unified semantic that can afterwards be used by any algorithm. [Thus, applying semantic description].  See also Bode  page 1, Paragraph [2] "With this data set, the relationship between the data points can be taken into account to create and calibrate simulation models of the building systems." See also Bode  Page 3, Section 2.2 "We use the Brick Schema [14] for this purpose, as it offers the advantage that the connections [Thus, relationships] between technical equipment [i.e. BIM object sets] that the BUDO Schema does not include can be mapped.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Brett-Gauderis to incorporate the teachings of Bode mapping the BIM objects, and the relationships to Brick schema.

One would be motivated to do so to map additional connections between equipment/objects [Bode Page 3, Section 2.2]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161













/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161